DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 12/3/2020 has been received and entered into the case. Claims 92, 94, 96-100, 108-111, 113, 115-117 are pending. Claims 108-111 are withdrawn.  Claims 92, 94, 96-100, 115-117 have been considered on the merits.  All arguments and amendments have been considered.
The previous rejection of Claims 92, 94, 98, 100, 113 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 155, 156, 161-164, 167, 169, 173, 174 of copending Application No. 15745795 is withdrawn in light of abandonment of 15745795. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 92, 94, 96-100, 113, 115-117 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 92, 94, 96-100, 113, 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US2014/0199266A1, IDS) in view of Kwakman (IUBMB Life, 2012, p. 48-55), Weston (Food Chemistry, 2000), Cimolai (BC med. J., 2007, IDS) and Molan (Bee World, 1992, p. 5-28) in further view of Barrett (US2010/0135926A1, IDS) supported by Morgulis (J. Bio Chem, vol. LXXXVI, p. 75-85, 1930). 
Park teaches a composition for generating antimicrobial activity comprising a sugar substance, i.e. honey, which is biologically engineered or a medicinal honey (0022). The honey may be heated honey, genetically enhanced, processed, medically treated honey and heated stored honey (0023).  Regarding the added term “sterile”, Park teaches the honey can be an ultraviolet-exposed honey (0023), therefore one would expect the honey to be sterile. Park teaches the biologically engineered or processed honey having antibacterial properties is Surgihoney™ (0026), which the instant specification teaches is an unpasteurized honey with added glucose oxidase (0307, 0332, for example).  Park teaches that honey’s properties afford it its 
Regarding claims 97 and 98, Park teaches the composition to be in powder from (0020, 0021) and may be combined to form a liquid (0020, 0021, 0027, 0050-0057). Regarding the limitation of claim 92, drawn to the composition comprising less than 10% water, since the composition is taught to be a powder, it will be expected to have less than 10% water (0055). 
Regarding claim 98 and 99, Park teaches the honey can be an ultraviolet-exposed honey (0023).  Park is silent regarding the composition to comprise an ozonized or ozonated honey, therefore, absent evidence to the contrary, the composition does not comprise an ozonized or ozonated honey. 
The composition comprises an antioxidant (0059). 

The reference is silent regarding if the honey lacks catalase according to claim 92 and or if the honey is pasteurized according to claim 96.   
Kwakman teaches the antibacterial properties of honey used for treatment and prevention of wound infections.  Raw honey must be sterilized, typically by gamma st parag).  They teach that honeys vary in antibacterial activity and that medical honeys could benefit from formulations having consistent antibacterial activity (p. 53, last parag.). 
Weston teaches that honey’s natural healing effects and major antibacterial properties are due to hydrogen peroxide produced by glucose oxidase when diluted.  They teach that the enzyme catalase (also found in honey) is responsible for destroying hydrogen peroxide and thus the absolute levels of hydrogen peroxide in any honey is determined by glucose oxidase and catalase levels in the honey. Thus, the higher the glucose oxidase level, the higher the hydrogen peroxide level and the lower the catalase level (1. introduction section). 
Molan teach that the glucose oxidase enzyme activated by dilution of honey generates hydrogen peroxides which is the major antibacterial factor in honey and is inactivated by heating (p. 69). Molan teaches also the destruction of hydrogen peroxide by catalase in honey. Honeys which have very high levels of catalase accumulate low levels of hydrogen peroxide as do those with prior denaturation of glucose oxidase, thus having low antibacterial activity. Molan discusses the thermal stability of glucose 
Morgulis teach that 65°C is the critical temperature to inactivate catalase at any pH and that catalase can be inactivated by irradiation. Therefore, one would expect the catalase to be inactivated at the temperatures used for pasteurization known in the art. 

Therefore, it would be desirable to one of ordinary skill in the art to inactivate catalase activity in honey to retain honey’s antibacterial properties due to hydrogen peroxide produced by glucose oxidase when diluted.  The presence of catalase would inactivate honey’s enzymatic pathway responsible for its antimicrobial activity. Further, support is provided by Barrett.  
Barrett teaches that honey is an attractive natural alternative to conventional would healing treatments due to its high osmotic pressure, low water content, available water (Aw), low pH resulting in an acidic environment and the glucose oxidase system resulting in hydrogen peroxide production (0004). However, honey compositions have a degree of variability given its complex nature (0006) and thus Barrett seek to mimic natural honeys properties which are its enzyme system, hydrogen peroxide and substrate giving it is antimicrobial properties (0023-0026, 0032) in which there is no variation of concentrations and various components, i.e. glucose oxidase concentrations and rate limiting compounds such as catalase.  Barrett teach that in Manuka honey, the 
Taken together, the prior art recognized: 1) the presence of catalases inactivate honey’s enzymatic pathway responsible for its antimicrobial activity, 2) antimicrobial activity of the composition are from glucose oxidase (from honey or purified) and its natural substrate, D-glucose (from honey or purified), to produce hydrogen peroxide; and 3) glucose oxidase must be sufficiently diluted to exhibit activity. One of ordinary skill in the art would have been motivated to combine the teachings of Park and Barrett, in order to advantageously store the composition in an inactive state until use, and ensure the composition is sufficiently diluted with, e.g., water, to activate the glucose oxidase pathway to produce hydrogen peroxide when ready for use.

. 

Claims 92, 97, 98, 113, 115, 116, 117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galley (US5607681) in view of Barrett (US2010/0135926A1, IDS).
Galley teach an antimicrobial storage stable, i.e. being able to be stored for long periods of time prior to use (col. 3, lines 55-63) composition comprising glucose oxidase and a sugar substance lacking catalase activity and glucose oxidase activity, i.e. D-glucose (abstract, col. 1, lines 45-55, col. 2, lines 31-67, col. 5, lines 5-29). Regarding claim 113, they teach the amount of enzyme to be present in amounts of 75U/kg-excess of 150U/kg but that the enzymes present in amounts required to catalyze 1.0 moles of substrate/minute at 25C (col. 1, lines 62-67), therefore the amount of enzyme is a result 
Galley does not expressly teach the composition to be sterile according to claim 92 and 99. 
Barrett teaches a sterile storage-stable antimicrobial composition comprising glucose oxidase and glucose, wherein the composition has been subjected to irradiation (0031).  The additional teachings of Barrett are found above.  
It would have been obvious before the effective filing date of the invention to have sterilized enzyme compositions using irradiation as sterilization is known to improve shelf-life and provide a storage stable composition. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 92, 94, 99, 100, 115, 116, 117 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 92-95, 97-100 of copending Application No. 15685509 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to a storage-stable compositions for generating antimicrobial activity which comprises: an enzyme, i.e. glucose oxidase, that is able to convert a substrate, i.e. D-glucose; and a substance that lacks catalase activity and that includes a substrate for the enzyme, wherein the composition does not include sufficient free water to allow the enzyme to convert the substrate, and wherein the composition does not comprise ozonized honey or ozonated oil. The substance is a sugar substance. The compositions are sterile compositions which have been sterilized by exposure to irradiation and do not comprise any added peroxidase. The instant invention differs only in that claims 94 and 96 are drawn to the sugar substance being honey.  Claims 92, 94 of ‘509 generically claim the substance to be a sugar substance and thus honey would anticipate a sugar substance.  While the instant claims have been amended to include water in an amount of less than 10% and a specific concentration of enzyme, these concentrations are taken to not allow the enzyme to convert the substrate and provide for sustained release of hydrogen peroxide, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 92, 94, 96, 98-100, 115, 116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 85, 87-89, 92-95, 107, 111, 116-120 of copending Application No. 15528969 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘969 is drawn to a method comprising administering the composition of the instant application, i.e. a composition for generating antimicrobial activity comprising glucose oxidase, D-glucose and pasteurized honey, that lacks catalase and glucose oxidase activity, and wherein the composition does not comprise ozonized honey or ozonated oil. The compositions are sterile compositions do not comprise any added peroxidase. The claimed inventions are also drawn to a compositions wherein the substance is not honey. While the instant claims have been amended to include water in an amount of less than 10% and a specific concentration of enzyme, these concentrations are taken to not allow the enzyme to convert the substrate and provide for sustained release of hydrogen peroxide, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 92,  97, 98, 100, 112, 113, 115 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 125, 126, 127, 128, 129, 130, 133, 134, 137, 138, 139, 141,142, 143, 144, 145, 149, 150, 152 of copending Application No. 15547972 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants wish to hold the above ODP rejections is abeyance until allowable subject matter is indicated. 
Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive. Applicant argues that Park does not teach a composition having less than 10% water and substantially no hydrogen peroxide.
It is the Examiners position that the composition of Park is taken to comprise substantially no hydrogen peroxide because hydrogen peroxide is only produced by glucose oxidase when a honey is diluted. Therefore, the composition of Park, and specifically when in powder form, does not contain substantial amounts of hydrogen peroxide until honey is diluted and the enzyme is activated and hydrogen peroxide is then produced. Regarding the limitation of claim 92, drawn to the composition 
Regarding applicants arguments of Barrett directed to the water content and stabilty. Barrett teaches up to 20% by weight of the total composition thus encompassing applicants claimed less than 10%, further, they teach the composition does not degrade when stored for 3-36 months and the quality of activity does not deteriorate.  
Applicant only argues the pasteurization of honey and only addresses Park, Kwakman and Barrett references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues amended claim 113 drawn to an amount of 0.005% glucose oxidase and that Barrett only teaches 0.01-1%. Applicants argue that the claimed amount is 2 fold lower than that taught by Barrett and that the specification teaches significant antibacterial activity in Fig. 3B, 4C and 5A. When looking to Fig. 3B, it cannot be distinguished which section corresponds to 0.005%. Fig. 4C does not show that 0.005% provides an unexpected result. The higher amounts provide for better antimicrobial activity and the art consistently teaches that the amount of enzyme is added in amounts required to sufficiently catalyze the substrate present in the composition. Therefore, it is the Examiners position that the amount of enzyme is a result effective variable which is optimizable.  
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632